The complainant states that he had no bad motive in view when he cut off the paper from the instrument on which the witness's name was written. This may be true; but as it is difficult to fathom men's motives, particularly when contradicted by their acts, and as others may hereafter say their intentions were equally pure, when they acted from the most selfish ones, and as a general rule of conduct must be laid down for all, therefore, the law will not permit a man to explain his motive when he does an act in which he is so much interested as the plaintiff was in the present case. But it judges of his motive from the act done. By cutting off the name of the witness, the instrument (118) might have been proved by the other witness without running any risk of bringing to light the usurious consideration on which the note is charged to have been given.
I have no hesitation in saying the bill should be dismissed, with all costs.
PER CURIAM.                         Bill dismissed with costs.
Cited: Wicker v. Jones, 159 N.C. 109. *Page 79